Title: From John Adams to the President of the Congress, 20 September 1778
From: Adams, John
To: Laurens, Henry,President of Congress


     
      Sir
      Passi Septr. 20 1778
     
     I have the Honour to inclose, the latest Gazettes, which contain all the News of Europe. The News from America by the Way of London, which is contained in the Courier de L’Europe of the fifteenth instant, has raised our Expectations and encreased our Anxiety. We are not without Apprehensions that the Compte D’Estaing, may fall in with the combined Fleets of How and Biron.
     The English are beginning to elevate their Heads a little; and to renew their old insolent Language, both in Coffeehouses and in daily Papers. The Refugees from America, unable to bear the Thought of being excluded forever from that Country, and still less that of soliciting for Pardon from their injured Countrymen, and returning to see established Principles, which they detest and Forms of Government against which they have ever combatted, are said to be indefatigable, in instilling hopes into the King and Ministers, that by persevering another Campaign, and sending Twenty thousand more Men to America, the People will be worn out and glad to Petition for Dependance upon them. They flatter themselves and others with hopes that Spain, will remain Neuter, and that by intriguing in France, they can get the French Ministry changed, and then that they shall have little Trouble from this Quarter. Nothing can be more whimsical, more groundless, or ridiculous than all this. Yet it is said to amuse and please the credulous Multitude in that devoted Island.
     Those who pretend to know the Bosoms of the Persons highest in Power in that Kingdom, say, that they delight themselves with the Thought, that if it is not in their Power to reduce America, once more to their Yoke yet they are able to harrass, to distress, and to render miserable those whom they cannot subdue. That they have some little Compunction at the Thought that they shall be ranked in History with the Phillips and Alvas, the Alberts and Grislers of this World but this instead of producing Repentance and Reformation as it ought, engenders nothing but Rage, Envy and Revenge.
     This Revenge however, is impotent. Their Marine and their Finances, are in so bad Condition, that it is with infinite difficulty they can cope with France alone even at sea: and it seems to be the Intention of Providence, that they shall be permitted to go on with their Cruelties, just long enough to wean the affection of every American Heart, and make room for Connections between Us and other Nations, who have not the Ties of Language of Acquaintance and of Custom to bind Us. I am, with the most perfect Respect, sir your most obedient humble servant.
    